ORDER
PER CURIAM.
This order is issued prior to the publication of a full opinion in response to the urgent need of the Government of the City of Providence for our decision in these matters.
After examination of the briefs submitted by the parties and after hearing their counsel in oral argument a majority of the court is of the opinion that:
I. An Information in the Nature of a Quo Warranto must be brought by the Attorney General and not by a private party.
II. The Board of Elections, in rejecting the challenge embodied in the petition for the issuance of a Writ of Certiorari, was correct because that petition was not timely filed.
III. If the Attorney General had filed the Information in the Nature of a Quo Warranto, and the merits of that petition had been reached, the court is of the opinion that Article III, § 2 of the Rhode Island Constitution is prospective in its application and would not have applied to the Mayor-elect.
Consequently, the petitions for the issuance of a Writ of Certiorari and for an Information in the Nature of a Quo War-ranto are denied.
A full opinion addressing all issues in detail will be issued. The Chief Justice will, at that time, file a dissenting opinion.